DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement filed 3/8/2021 has been considered.  NPL references 002, 005, 017 and 055 have been lined through and not considered because a proper date has not been provided for each reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 64, 65, 67-72, 94, 97 and 101-103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al (2001/0031906, hereinafter Ishikawa) in view of Mould (6,179,770), Haldeman, III(3,946,349, hereinafter Hald) and Midorikawa et al(WO2014/163020, hereinafter Mido, US 10,342,988 is being used as a translation of WO 2014/163020, therefore specific recitations herein are from 10,342,988)
.

The exact size of the gap is not set forth.  The exact length of the gap is generally an obvious matter of design choice to practitioners in the medical arts.  The selection of a particular length, (greater than 0.1mm) of any length for the gap is of no patentable significance.  The coil shown in figure 2 is a “planar type coil”.
Mould teaches a magnetic stimulation coil -11- in an applicator -13- and -16- including a tube -44- for passing cooling fluid, gas, as set forth in column 2 lines 50-64.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the assembly of Ishikawa with a tube and a 
Such a combination would produce predictable results of a device of Ishikawa including a tube for delivering cooling gas to the coil casing as taught by Mould to allow the device to operate for prolonged periods of time and at higher energies as set forth in Mould.  Such a combination would have a high expectation of success because the use of tubes with cooling gas used with magnetic coils are old and well known in the medical arts as shown by Mould.
The combination teaches a stimulation device as claimed but does not teach the plurality of litz wires being impregnated.
Hald teaches impregnated litz wires as set forth in claim 6.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to impregnate the litz wires of the combination as taught by Hald to gain the advantage of increased mechanical strength and being liquid impervious properties as set forth in claim 6.
Such a combination would produce predictable results of a litz wire impregnated and have a high expectation of success because impregnating litz wires is old and well known in the medical arts to provide specific advantages as set forth above.
The combination teaches a device as claimed but does not set forth the applicator is handheld.
Mido teaches that similar magnetic applicators may be handheld or by another supporting tool, column 6 lines 28-33.


Claim 65 – Ishikawa teaches the coil -6- comprises a wire -1- comprising a round cross-section, see figure 1, and wherein the wire comprises a diameter of less than 3 mm, paragraphs [0044] and [0046].

Claim 67 - the coil generates a plurality of time-varying magnetic pulses, and wherein a repetition rate of the plurality of time-varying magnetic pulses enables assembly of the plurality of time-varying magnetic pulses into at least one of a triangular, rectangular or exponential shape.
It is the position of the office that the repetition rate of Ishikawa is capable of allowing “assembling the pulses into at least one of a triangular, rectangular or exponential shape.  The claim does not require any particular shape only a repetition rate that enables such an intended use, further no specific repetition rate has been set forth.

Claim 68 - the combination teaches a magnetic stimulation device including a cooling device but does not teach a blower disposed on the casing around a circumference of the coil.

It would have been obvious to one of ordinary skill in the medical arts at the time the invention was made to provide the combination with the blower -5- and the venting  as taught by Mido as a substitution of functionally equivalent elements for the cooling system taught by the combination.   The blower -5- is configured to blow air over at least an upper side of the coil and a lower side of the coil.
Claim 70 – Mido teaches the casing including blower -5- has an air outlet for on an upper side of the casing, as shown in figure 3 and 5 of Mid.
Claim 71 - a switching device -33- in a parallel connection to a serial connection of element -34- of the coil -6- and energy storage device -31- as shown in figure 7.
Claim 72 – resin is set forth in column 2 lines 60-65 to imbed the litz wire and the impregnating material in claim 6 is a plastic, considered PTE.
Claim 94 – Ihsikawa teaches unnumbered fastening points positioned on an outer circumference of the coil, shown in figure 2
Claim 97 - the connecting tube -44- of Mould comprises a conduit for the cooling fluid, coupled to a casing around a circumference of the casing, see column 3 lines 30-32.
Claim 101 – the tube -101- is configured to connect to a control unit at cable connector -36-.
Claim 102 – The tube connects the applicator to energy source -1-.
 
Claim 103 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ishikawa et al (2001/0031906, hereinafter Ishikawa), Mould (6,179,770), Haldeman, III(3,946,349, hereinafter Hald) and Midorikawa et al(WO2014/163020, hereinafter Mido, US 10,342,988 is being used as a translation of WO 2014/163020, therefore specific recitations herein are from 10,342,988) as applied to claim 64 above and further in view of Burnett et al(2011/0021863, hereinafter Burnett).
The combination teaches a device as claimed but does not teach the specific magnetic field strength in Tesla as set forth in the claim. 
Burnett teaches a magnetic stimulation device setting forth a range of magnetic field strength used during use of the device.
In the absence of showing any criticality in the specific magnetic field strength the selection of any specific field strength from known field strengths used in the medical arts would have been an ordinary design expedient to one of ordinary skill in the medical arts.  Such a combination would produce a device using a magnetic field strength of at least 1.5 Tesla and have a high expectation of success because the range is within the limited range of magnetic field strengths set forth in Burnett.

Allowable Subject Matter
Claims 73-76, 78-83, 85-87, 89-93, 95 and 98-100 are allowed.


Response to Arguments
It is unnecessary to the coil of Ishikawa to use a cooling device since the coil is specifically designed to operate without reaching excessively high temperatures.  The office disagrees because Ishikawa is still concerned with temperature because the coil is required to be spaced from the housing as set forth in paragraph [0088]  Further, using a cooling system with Ishikawa would provide the advantage of using the device for longer periods of time and at higher energies.  Therefore the argument is not persuasive.

Applicant further argues the office has used impermissible hindsight, page 9.  This argument is not persuasive, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791